Butler, D. J.
The defense urged is two-fold—-first, that no lien arose from the service; and, second, if a lien did arise it was in favor of Steen, who alone was known to respondent. As the second point is, in my judgment, well taken, and is fatal, the first need not be considered. Steen contracted to discharge the cargo, and employed libel-ants as laborers for that purpose. When the prohibition to discharge upon the wharf came, and arrangements were made to do it elsewhere, the relations between Steen and his employers continued, except as to the extent of wages. Their rights were in no other respbct affected. As between them and the ship Steen performed the service. No other view of the subject is supported by the evidence. The libelants are entitled to payment from Steen according to the rate of wages contracted for with him. If he is in default they have a remedy elsewhere. They are here pursuing the ship only because he and they disagree respecting their contract. 'He having been paid in full for the service, the claim here seems especially inequitable.
The libel must be dismissed, with costs.